Federated Prudent Bear Fund Class A Shares Class C Shares Institutional Shares A Portfolio of Federated Equity Funds SUPPLEMENT TO PROSPECTUSES DATED SEPTEMBER 15, 2008. Under the heading entitled “Frequent Trading Policies” please delete the section and replace it with the following: FREQUENT TRADING POLICIES Frequent or short-term trading into and out of the Fund can have adverse consequences for the Fund and shareholders who use the Fund as a long-term investment vehicle.Such trading in significant amounts can disrupt the Fund’s investment strategies (e.g., by requiring it to sell investments at inopportune times or maintain excessive short-term or cash positions to support redemptions), increase brokerage and administrative costs and affect the timing and amount of taxable gains distributed by the Fund.Investors engaged in such trading may also seek to profit by anticipating changes in the Fund’s NAV in advance of the time as of which NAV is calculated. The Fund’s Board has approved policies and procedures intended to discourage excessive frequent or short-term trading of the Fund’s Shares.The Fund monitors trading in Fund Shares in an effort to identify disruptive trading activity.The Fund monitors trades into and out of the Fund within a period of 30 days or less.The Fund may also monitor trades into and out of the Fund for potentially disruptive trading activity over periods longer than 30 days.The size of Share transactions subject to monitoring varies.Where it is determined that a shareholder has exceeded the detection amounts twice within a period of twelve months, the Fund will temporarily preclude the shareholder from making further purchases or exchanges of Fund Shares.If the shareholder continues to exceed the detection amounts for specified periods the Fund will impose lengthier trading restrictions on the shareholder, up to and including permanently precluding the shareholder from making any further purchases or exchanges of Fund Shares.Whether or not the specific monitoring limits are exceeded, the Fund’s management or the Adviser may determine from the amount, frequency or pattern of purchases and redemptions or exchanges that a shareholder is engaged in excessive trading that is or could be detrimental to the Fund and other shareholders and may preclude the shareholder from making further purchases or exchanges of Fund Shares.No matter how the Fund defines its limits on frequent trading of Fund Shares, other purchases and sales of Fund Shares may have adverse effects on the management of the Fund’s portfolio and its performance.In particular, the Fund’s investment strategy of seeking capital appreciation primarily through short sales of domestically traded equity securities may become more attractive to investors during periods of market volatility.As a result, the Fund may experience increased levels of purchase and redemption activity during such periods by current shareholders or new investors, which could adversely effect the management of the Fund’s portfolio and its performance.Such activity is, nonetheless, subject to the Frequent Trading Policies outlined above. The Fund’s frequent trading restrictions,do not apply to purchases and sales of Fund Shares by other Federated funds. These funds impose the same frequent trading restrictions as the Fund at their shareholder level. In addition, allocation changes of the investing Federated fund are monitored, and the managers of the recipient fund must determine that there is no disruption to their management activity. The intent of this exception is to allow investing fund managers to accommodate cash flows that result from non-abusive trading in the investing fund, without being stopped from such trading because the aggregate of such trades exceeds the monitoring limits. Nonetheless, as with any trading in Fund Shares, purchases and redemptions of Fund Shares by other Federated funds could adversely affect the management of the Fund’s portfolio and its performance. The Fund’s objective is that its restrictions on short-term trading should apply to all shareholders that are subject to the restrictions, regardless of the number or type of accounts in which Shares are held.However, the Fund anticipates that limitations on its ability to identify trading activity to specific shareholders, including where shares are held through intermediaries in multiple or omnibus accounts, will mean that these restrictions may not be able to be applied uniformly in all cases. Under the heading entitled “Portfolio Management Information”, please add the following biography of Chad Hudson. Chad E. Hudson Chad Hudson has been the Fund’s Portfolio Manager since May 2009.He specializes in security selection for the portfolio. Mr. Hudson has been a trader and analyst for the Fund since December 2008 and was an assistant portfolio manager, trader and analyst for the Prudent Bear Funds, Inc. Prudent Bear Fund, from 2000 to 2008.He is a Vice President of the Fund’s adviser. From September 1994 to December 2008, he was employed with David Tice & Associates, Inc. where he served at various times as an analyst, trader and assistant portfolio manager.A Chartered Financial Analyst charterholder, Mr. Hudson holds a B.S. in economics from Texas A&M University. Douglas C. Noland and P. Ryan Bend remain as Portfolio Managers of the Fund. May 21, 2009 Cusip Cusip Cusip 40508 (5/09) Federated Prudent Bear Fund Class A Shares Class C Shares Institutional Shares A Portfolio of Federated Equity Funds SUPPLEMENT TO STATEMENT OF ADDITIONAL INFORMATION DATED SEPTEMBER 15, 2008. Under the heading entitled “Portfolio Manager Information” please add the following information regarding Chad Hudson: Portfolio Manager Information The following information about the Fund’s portfolio manager is provided as of April 30, 2009. Additional Accounts Managed by Portfolio Manager Types of Accounts Managed by Chad Hudson Total Number of Additional Accounts Managed / Total Assets* Registered Investment Companies 0 Other Pooled Investment Vehicles 0 Other Accounts 0 * None of the Accounts has an advisory fee that is based on the performance of the account. Dollar value range of shares owned in the Fund: $10,001-$50,000. Chad Hudson is paid a fixed base salary and a variable annual incentive.Base salary is determined within a market competitive position-specific salary range, based on the portfolio manager’s experience and performance.The annual incentive amount is determined based primarily on Investment Product Performance (IPP) and, to a lesser extent, Financial Success, and may be paid entirely in cash, or in a combination of cash and restricted stock of Federated Investors, Inc. (Federated).The total combined annual incentive opportunity is intended to be competitive in the market for this portfolio manager role. IPP is measured on a rolling 1, 3, and 5 calendar year pre-tax gross total return basis vs. the Fund's designated peer group of comparable accounts and vs. the Fund's benchmark (i.e., the negative of the S&P 500 Index).Performance periods are adjusted if a portfolio manager has been managing an account for less than five years; accounts with less than one-year of performance history under a portfolio manager may be excluded.A portion of the bonus tied to the IPP score maybe adjusted based on management's assessment of overall contributions to fund performance and any other factors as deemed relevant. The Financial Success category is designed to tie the portfolio manager’s bonus, in part, to Federated’s overall financial results.Funding for the Financial Success category may be determined on a product or asset class basis, as well as on corporate financial results.Senior Management determines individual Financial Success bonuses on a discretionary basis, considering overall contributions and any other factors deemed relevant. As a separate matter, pursuant to terms of a business acquisition agreement, Mr.
